Citation Nr: 1200359	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  05-11 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a left hand fracture.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and anxiety.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1976 to June 1980 and from December 1990 to April 1991.  He also had other periods of service in the Reserves.

These matters come before the Board of Veterans Appeals (Board) on appeal of a July 2004 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's claim for service connection for residuals of a left hand fracture.  His request to reopen a claim for service connection for PTSD was granted and the claim was denied on its merits.

The Veteran testified before a Decision Review Officer (DRO) at an April 2008 hearing and before the undersigned at a November 2008 RO (Travel Board) hearing.  Hearing transcripts have been associated with the claims file.

The claims for service connection for an acquired psychiatric disorder and residuals of a fracture to the left hand were remanded by the Board in August 2009.  

In its October 2011 Informal Hearing Presentation, the Veteran's representative argued that the Board had jurisdiction over the Veteran's request to reopen a claim for service connection for pes planus and that this pending claim was unadjudicated despite the Board taking testimony on the matter in the November 2008 hearing. This claim, however, is not before the Board for its consideration.  The Veteran's July 2004 notice of disagreement (NOD) did not indicate his objection to the denial of his request to reopen a claim for service connection for pes planus in a July 2004 rating decision.  In the absence of a perfected appeal, the Board does not have jurisdiction to decide a claim.  See 38 C.F.R. § 20.200 (2011).  In addition, this claim was not certified to the Board by the RO in the July 2008 VA Form 8. 38 C.F.R. § 19.35 (2011).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, when a veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, but rather should be construed as a claim for a psychiatric disorder generally.  Here, the Veteran has been diagnosed with PTSD, major depression and anxiety.  In light of the Clemons decision, the Board has characterized the appeal as fashioned above. 

In May 2011, subsequent to the issuance of the April 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  RO consideration of this evidence was waived by the Veteran's representative in its October 2011 Informal Hearing Presentation.  See 38 C.F.R.     § 20.1304 (2011).  
  
The issue of entitlement to service connection for "oral surgery" was raised by the Veteran in an April 2002 formal claim.  In addition, the issues of entitlement to an increased rating for hypertension, entitlement to a total rating based upon individual unemployability (TDIU), a request to reopen a claim for service connection for residuals of a hypertensive stroke as well as claims for service connection for a memory loss disorder and glaucoma as secondary to service connected hypertension were raised by the Veteran in a December 2010 letter.  These issues have not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.




REMAND

In its August 2009 remand, the Board instructed that several entities, including the United States Army and Joint Services Records Research Center (JSRRC) and National Personnel Records Center (NPRC), were to be contacted in an effort to verify the Veteran's reported stressors.  The Veteran had reported that a sailor had died aboard the USS Thomaston in October or November 1977.  Although a request was made to the National Archives and Records Administration (NARA), it does not appear that such action was taken with regard to the JSRRC or the NPRC. 

In addition, the Board's August 2009 remand instructed the Agency of Original Jurisdiction (AOJ) to afford the Veteran a VA examination to determine the nature and etiology of his claimed left hand disability.  Such an examination was conducted in December 2009, with the examiner determining that there was no evidence of disease or disability in the left thumb or fingers and therefore offered no related diagnosis.  However, a March 2004 VA examination reported that early degenerative joint disease of the fingers of the left hand had been found on X-ray.  A January 2007 VA X-ray also revealed mild degenerative joints in the interphalangeal (IP) joint of the left thumb.  The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  The Veteran filed his claim in approximately June 2003. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  These matters must be remanded to ensure compliance with the Board's previous remand.




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA examination to determine the nature and etiology of the Veteran's claimed residuals of a left hand fracture.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a disorder of the left hand?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since June 2003.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disorder of the hand, had its onset during the Veteran's periods of active duty service, including from June 1976 to January 1980 or from December 1990 to April 1991; or, was any such disorder caused by any incident or event that occurred during his period of service?

In making the assessments concerning these questions, the examiner is asked to discuss the impact, if any, that the Veteran's December 1987 hand injury had on any currently diagnosed disorder of the left hand.  For purposes of this opinion, the examiner may presume that the December 1987 incident occurred during active duty.

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  The RO/AMC should contact JSRRC, NPRC or other appropriate service department sources to request credible supporting evidence of the claimed stressor as provided by the Veteran.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed.

The claimed stressor is the death of a fellow sailor in October or November 1977 while serving aboard the USS Thomaston.

If additional information is needed to complete this request, the Veteran should be advised of the specific information needed. 

3.  If, and only if, a stressor is verified, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any psychiatric disability found to be present.  The RO/AMC is to inform the examiner of the stressor(s) designated as verified, and that only a verified stressor(s) may be used as a basis for a diagnosis of PTSD.

The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.

The examiner is asked to furnish an opinion with respect to the following questions:

a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed an acquired psychiatric disorder (other than PTSD), including depression and anxiety, at any time since June 2003?  If so, please specify the diagnosis or diagnoses.

b)  For any diagnosed acquired psychiatric disorder (other than PTSD), is it at least as likely as not (50 percent or greater probability) that such a disability had its onset during the Veteran's period of active duty service from June 1976 to June 1980 and from December 1990 to April 1991; or, was any such disorder caused by any incident or event that occurred during his period of service?

c) Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders at any time since June 2003?  If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is casually linked to the verified in-service stressor?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

4.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

5.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



